Per Curiam. The petitioner was convicted in municipal court and appealed to circuit court where the case was tried de novo. The circuit court affirmed the conviction and fined the petitioner $100 on each count plus costs. That decision was appealed to this Court. We reversed and dismissed the charges and awarded the petitioner $394.50 in costs. Despite demands from the petitioner, the City of Pine Bluff has failed to satisfy the judgment. The petitioner sought a writ of garnishment in circuit court against the city. The clerk refused to issue the writ, stating that the underlying judgment was not valid. Petitioner asks this Court to issue the writ of garnishment or to order the circuit clerk to do so. This matter is not properly before us. The petitioner has never attempted to obtain judgment in the trial court. We have appellate jurisdiction only, therefore we will not entertain a pleading which can only be filed in the trial court that rendered judgment. Hervey v. The Farms, Inc., 252 Ark. 881, 481 S.W.2d 348 (1972). Although we determine liability for costs, the trial court renders judgment. Hogue v. Hogue, 250 Ark. 102, 464 S.W.2d 67 (1971). The petitioner should seek relief in the circuit court which has the power to resolve this. Ark. Stat, Ann. § 33-102 (Repl. 1962), Kemp-Bradford VFW Post 4764 v. Wood, 262 Ark. 168, 554 S.W.2d 344 (1977). Denied.